NOT RECOMMENDED FOR PUBLICATION
                                File Name: 18a0149n.06

                                            No. 17-3493

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                 FILED
                                                                               Mar 22, 2018
                                                                           DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                                 )
                                                          )
       Plaintiff-Appellant,                               )     ON APPEAL FROM THE
                                                          )     UNITED STATES DISTRICT
               v.                                         )     COURT FOR THE
                                                          )     NORTHERN DISTRICT OF
ROBERT L, BANNISTER,                                      )     OHIO
                                                          )
       Defendant-Appellee.                                )
                                                          )


BEFORE: DAUGHTREY, GIBBONS, and WHITE, Circuit Judges.

       PER CURIAM. Robert Bannister pled guilty to being a felon in possession of a firearm

and possession with intent to distribute cocaine. The district court sentenced him to time served

and three years of supervised release, a significant downward variance from the recommended

Guidelines range.     The government appealed this sentence as substantively unreasonable.

Because the district court gave adequate justification for the downward departure and its decision

is entitled to wide discretion, we affirm the sentence.

                                                 I.

       In 2015, Bannister pled guilty to possessing a firearm as a convicted felon under

18 U.S.C. § 922(g)(1), and possession with intent to distribute cocaine, in violation of 21 U.S.C.

§ 841(a). After his arrest, Bannister was released into a residential drug treatment program. For

approximately eighteen months, Bannister remained on pre-trial release. During that period,

Bannister stayed clean, got the first lawful job of his adult life, and co-founded Team Recovery,
No. 17-3493, United States v. Bannister


a non-profit affiliated with the Toledo Police Department that works with schools, hospitals, and

churches in helping individuals and families coping with drug addiction. At the sentencing

hearing, Bannister focused on his achievements since his arrest, while the government focused

on Bannister’s prior criminal record.

       After confirming the uncontested Guidelines range and conducting a thorough analysis of

the sentencing factors, the court ultimately sentenced Bannister to time served and three years’

supervised release. The government objected to the sentence as substantively unreasonable,

mainly contesting that the sentence did not adequately weigh the Guidelines range, promote just

punishment and respect for the law, or reflect the seriousness of the offense.

                                                II.

       This court reviews the substantive reasonableness of a sentence for abuse of discretion,

“regardless of whether the sentence is within or outside the advisory Guidelines range.” United

States v. Russ, 600 F. App’x 438, 447 (6th Cir. 2015) (citing Gall v. United States, 552 U.S. 38,

46 (2007)).   A sentence is substantively unreasonable when the district court “selects the

sentence arbitrarily, bases the sentence on impermissible factors, fails to consider pertinent

§ 3553(a) factors or gives an unreasonable amount of weight to any pertinent factor.” United

States v. Keller, 498 F.3d 316, 323 (quoting United States v. Collington, 461 F.3d 805, 808 (6th

Cir. 2006)). When imposing a sentence, the district court should begin with a consideration of

the Sentencing Guidelines range. United States v. Aleo, 681 F.3d 290, 299 (6th Cir. 2012) (citing

Gall, 552 U.S. at 49). If the district court fails to consider the Guidelines, the sentence is

substantively unreasonable. See United States v. Bistline, 720 F.3d 631, 633 (6th Cir. 2013)

(Bistine II) (finding a sentence substantively unreasonable where “the district court never

mentioned [defendant’s] guidelines range”).



                                                 2
No. 17-3493, United States v. Bannister


       Here, the government contends that the district court failed to consider the recommended

Guidelines range. However, the district court specifically confirmed Bannister’s Guidelines

range and inquired about the calculation of that range, demonstrating that it did consider the

Guidelines range and nevertheless found it appropriate to impose a sentence outside the range

given the unique circumstances of Bannister’s good behavior.

       Additionally, the government argues that the district court failed to properly consider all

the sentencing factors listed in 18 U.S.C. § 3553(a). See 18 U.S.C.§ 3553(a) (“The court, in

determining the particular sentence to be imposed, shall consider . . . .”) (emphasis added). But

our review of the transcript from the sentencing hearing shows the district court engaged in a

substantial analysis of the sentencing factors. While the district court admitted that some of the

factors counseled against its lenient sentence, it ultimately concluded that “on balance, . . . it

would be a just sentence” in light of the extraordinary circumstances of this case. (DE 48, Sent.

Tr., Page ID 308.) The extensive analysis here is the exact kind of balancing of the sentencing

factors that is required of a district court judge. The district court has wide discretion in

sentencing and “[t]he fact that the appellate court might reasonably have concluded that a

different sentence was appropriate is insufficient to justify reversal of the district court.” Gall,

552 U.S. at 51. Given the district court’s extensive deliberation, the broad discretion afforded to

district judges at sentencing, and Bannister’s truly remarkable rehabilitation, we cannot say that

the imposition of a noncustodial sentence here was substantively unreasonable.

                                                III.

       Accordingly, we affirm the sentence.




                                                 3